Case 2:18-cv-06105-GW-AS Document 165 Filed 01/28/20 Page 1 of 3 Page ID #:6284



    1   Michael Friedland (State Bar No. 157,217)
    2
        michael.friedland@knobbe.com
        Thomas P. Krzeminski (State Bar No. 213,714)
    3   2tpk@knobbe.com
    4
        KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, 14th Floor
    5   Irvine, CA 92614
    6
        Phone: (949) 760-0404
        Facsimile: (949) 760-9502
    7

    8   Attorneys for Plaintiff,
        HIGHMARK DIGITAL, INC.
    9
                      IN THE UNITED STATES DISTRICT COURT
   10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
                                  WESTERN DIVISION
   12
         HIGHMARK DIGITAL, INC., a            )   CASE NO. 2:18-cv-06105-SJO-AS
   13                                         )
         California corporation,
                                              )
   14                                         )
                                Plaintiff,    )   DECLARATION OF THOMAS P.
   15                                         )   KRZEMINSKI IN SUPPORT OF
                                              )   PLAINTIFF HIGHMARK
   16         v.                              )
                                              )   DIGITAL, INC.’S OPPOSITION
   17                                         )   TO DEFENDANTS’ MOTION
         CASABLANCA DESIGN                    )   FOR SUMMARY JUDGMENT
   18    CENTERS, INC., a California          )   OR PARTIAL SUMMARY
         corporation; FOUR SEASONS            )   JUDGMENT
   19                                         )
         WINDOWS, INC., a California          )
   20    corporation; INTERIOR DOOR &         )   Hon. S. James Otero
         CLOSET COMPANY, an                   )   Magistrate Judge Alka Sagar
   21                                         )
         unincorporated California company;   )
   22    ONE DAY DOORS AND CLOSETS,           )   Date: February 18, 2020
         INC., a California corporation;      )   Time: 10:00 a.m.
   23                                         )   Judge: S. James Otero
         DAVID WINTER, an individual; and     )
   24    ONE DAY ENTERPRISES, LLC, a              Location: Courtroom 10C
                                              )
         Delaware company,                    )   Discovery Cutoff: 9/30/2019
   25                                         )
                                              )   Pre-Trial Conference: 6/1/2020
   26                           Defendants.   )   Trial Date: 6/9/2020
   27

   28
Case 2:18-cv-06105-GW-AS Document 165 Filed 01/28/20 Page 2 of 3 Page ID #:6285



    1   I, Thomas P. Krzeminski, hereby declare:
    2         1.    I am a Partner in the law firm of Knobbe, Martens, Olson & Bear,
    3   LLP, and Counsel for Plaintiff HIGHMARK DIGITAL, INC. (hereinafter
    4   “HighMark”) in this action. I have personal knowledge of the matters set forth in
    5   this Declaration and, if called upon as a witness, would testify competently
    6   thereto.
    7         2.    I submit this Declaration pursuant to Federal Rule of Civil Procedure
    8   56(c)(4), and Local Rules 7 and 56 in support of Plaintiff HighMark’s Opposition
    9   to Defendants’ Motion for Summary Judgment or Partial Summary Judgment.
   10         3.    Attached hereto as Exhibit 60 is a true and correct copy of
   11   highlighted transcript excerpts from the deposition of Donald Vilfer, taken
   12   January 16, 2020.
   13         4.    Attached hereto as Exhibit 61 is a true and correct copy of an email
   14   from Richard Matulia to members of the HighMark Digital Inc. staff sent on May
   15   27, 2017, produced with Bates No. HMDI.0006732.
   16         5.    Attached hereto as Exhibit 62 is a true and correct copy of an email
   17   from Richard Matulia to David Winter sent on May 29, 2015, produced with Bates
   18   No. HMDI.0006726.
   19         6.    Attached hereto as Exhibit 63 is a true and correct copy of an email
   20   sent from Ken McBride to Rene Teune produced by Defendants and used as
   21   Exhibit 16 during the deposition of Dairl Johnson.
   22         7.    Attached hereto as Exhibit 64 is a true and correct copy of
   23   highlighted transcript excerpts from the deposition of Joseph Fallon, taken
   24   September 25, 2019.
   25

   26

   27   ///
   28   ///

                                               -1-
Case 2:18-cv-06105-GW-AS Document 165 Filed 01/28/20 Page 3 of 3 Page ID #:6286



    1         I declare under penalty of perjury under the laws of the United States that
    2   the foregoing is true and correct.
    3         Executed on January 28, 2020 at Irvine, California.
    4

    5                                  /s/ Thomas P. Krzeminski
                                       Thomas P. Krzeminski
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               -2-
